     Case 1:20-cv-03590-JEB Document 59-1 Filed 04/07/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


FEDERAL TRADE COMMISSION,

                      Plaintiff,
                                        Civil Action No. 1:20-cv-03589 (JEB)
                 v.

FACEBOOK, INC.

                      Defendant.




DECLARATION OF DANIEL J. MATHESON IN SUPPORT OF PLAINTIFF FEDERAL
  TRADE COMMISSION’S OPPOSITION TO DEFENDANT FACEBOOK, INC.’S
                        MOTION TO DISMISS
         Case 1:20-cv-03590-JEB Document 59-1 Filed 04/07/21 Page 2 of 3




        Pursuant to 28 U.S.C. § 1746, I, Daniel J. Matheson, declare as follows:

        1. I am an attorney admitted to practice law in the District of Columbia and am a

member of the Bar of the United States District Court for the District of Columbia. I am Deputy

Chief Trial Counsel of the Federal Trade Commission’s (“FTC”) Bureau of Competition. I

submit this Declaration in Support of the Federal Trade Commission’s Opposition to Facebook,

Inc.’s Motion to Dismiss the FTC’s Complaint, ECF No. 56 (“Motion”). I have personal

knowledge of the facts set forth herein and am competent to testify thereto if called as a witness.

        2. Defendant Facebook, Inc. (“Facebook”) filed a Memorandum in support of its Motion

(ECF 56-1), supported by a Declaration from Mark C. Hansen (ECF 56-2) (“Hansen

Declaration”).

        3. The Hansen Declaration attached, as Exhibit B, an August 22, 2012 press release

available on the FTC’s public website. See ECF 56-1 ¶ 3 (identifying press release titled “FTC

Closes Its Investigation Into Facebook’s Proposed Acquisition of Instagram Photo Sharing

Program.”). This press release referred to, and stated that it provided hyperlinks to, certain

“closing letters” sent by the FTC to Facebook and Instagram. See ECF 56-4 (“The closing letters

to the companies [hyperlink omitted] can be found on the FTC’s website and as a link to this

press release.”).

        4. Attached hereto as Exhibit A is a true and correct copy of Facebook’s “closing letter,”

referred to in Exhibit B to the Hansen Declaration, sent to Facebook’s then-counsel, Mr. Thomas

O. Barnett. This closing letter is available on the FTC’s public website,

https://www.ftc.gov/sites/default/files/documents/closing_letters/facebook-inc./instagram-

inc./120822barnettfacebookcltr.pdf.




                                                 1
        Case 1:20-cv-03590-JEB Document 59-1 Filed 04/07/21 Page 3 of 3




         I declare under the penalty of perjury that the foregoing is true and correct.



Dated: April 7, 2021                                 /s/ Daniel Matheson
                                                     Daniel Matheson, Esq. (D.C. Bar 502490)
                                                     Federal Trade Commission
                                                     Bureau of Competition
                                                     400 Seventh Street, S.W.
                                                     Washington, D.C. 20024
                                                     Telephone: (202) 326-2075
                                                     Email: dmatheson@ftc.gov




                                                 2
